Citation Nr: 0709899	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.	Entitlement to an increased evaluation for Osgood-
Schlatter's disease with chondromalacia and instability of 
the right knee currently 10 percent disabling and for Osgood-
Schlatter's disease with chondromalacia with loss of flexion 
and painful motion for the right knee currently 10 percent 
disabling. 

2.	Entitlement to service connection for compression fracture 
T11 vertebra, claimed as lumbar lordosis with low back 
impairment.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2002, March 2004, March 2005 and April 
2005 RO decisions.  


FINDINGS OF FACT

On September 19, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification in 
the form of a letter from the veteran requesting withdrawal 
of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.

In this case, on September 19, 2006, the Board received 
notification in the form of a letter signed by the veteran, 
which expressed his desire to withdraw all issues on appeal.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


